UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6553



P. MARK SHAFER,

                  Plaintiff - Appellant,

          v.


ROBERT HARTMAN, Acting Supervisor C & O Canal NPS; LISA
MENDELSON-IELMINI, Deputy Regional Director - NPS Capital
Region; JOHN DOE, Acting Deputy Regional Director NPS; U.S.
GOVERNMENT, Washington, DC,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (8:08-
cv-00577-PJM)


Submitted:   September 16, 2008         Decided:   September 19, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


P. Mark Shafer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          P.   Mark   Shafer   appeals    the   district   court’s   order

dismissing his complaint filed pursuant to 42 U.S.C. §§ 1985, 1986

(2000), and Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).         We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.       Shafer v. Hartman, No. 8:08-cv-

00577-PJM (D. Md. Mar. 31, 2008).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                    2